EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Feigenbutz on 8 February 2022.

The application has been amended as follows: 

1. (Currently Amended) An interceptor UAV for simultaneously disabling a plurality of incoming UAVs comprising; 
a generally cylindrical fuselage; 
a propulsion system; 
said propulsion system including a means to power at least one propeller; 
at least one control surface; 
a guidance system in mechanical communication with the at least one control surface; 
the said guidance system in wireless communication and responsive to wireless commands received from a remote pilot; 
an electro-magnetic pulse generating device in mechanical communication with the generally cylindrical fuselage; 
wherein the electro-magnetic pulse generating device comprises an explosively pumped flux compression generator: 
, [[filled with]] an explosive material filling the central cylindrical shell, a cavity between the armature and an outer metallic shell that acts as a conducting stator, said cavity filled with ionized gas molecules, a detonator in the explosive material, and  an outer surface surrounding the electro-magnetic pulse generating device and forming a seal of the cavity region between [[the ]]said stator and armature, the outer surface comprising through-hole apertures configured to allow passage of electrical leads into and out of the outer surface while maintaining said seal; and 
a wireless communication means to activate [[the ]]said electro-magnetic pulse generating device.
6. (Currently Amended) The device of claim 5 wherein the detonator can be wirelessly activated.
10. (Currently Amended) The device of [[9]]claim 1 wherein[[ the]] a proximal end of the [[armature]] stator incorporates a hardened outer surface capable of surviving intact the explosion of the explosive material.  
11. (Currently Amended) The device of [[9]]claim 1 wherein when current is supplied to the said stator[[ thereby establishing]] an initial magnetic field between the stator and the said armature is established.  
12. (Currently Amended) The device of claim [[9]] 10 wherein upon detonating the explosive material, the said hardened outer surface at the proximal end of the armature directs the explosive wave toward[[ the]] a distal end of the[[ armature]] electro-magnetic pulse generating device.
14. (Currently Amended) The device of claim 13 where at a predetermined distance from the distal end of the[[ armature]] electro-magnetic pulse generating device, the armature surface and stator, now in close proximity thereby generating both a compressed magnetic field and a pressurized ionized gas, is designed to disintegrate under radial pressure and release an omnidirectional electro-magnetic wave/pulse.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner’s reasons for the indication of allowable subject matter over the art of record is stated in the prior Office action. Independent claim 1 now incorporates the allowable subject matter and it is the examiner’s position that the amended claims sufficiently apprise one of ordinary skill in the art of their scope and, therefore, serve the notice function required by 35 U.S.C. 112(b).1 A final search has not revealed prior art that anticipates or makes obvious all claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.02(II)